Citation Nr: 0728215	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO. 04-20 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
and including the issue of whether service connection may be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 until May 
1969. 

This matter was last before the Board of Veterans' Appeals 
(BVA or Board) in June 2006, on appeal from a September 2003 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. Upon its 
last review, the Board remanded the claim for compliance with 
the U.S. Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
veteran was duly notified in accordance with Kent. 

As a preliminary matter, in August 2007, the veteran 
submitted correspondence which the Board construes as a 
motion for a hearing.  The Board presently denies the motion 
as untimely and without good cause. 

Under 38 C.F.R. § 20.1304, a request for personal hearing 
must be submitted within 90 days following notification of 
certification and transfer of records from the RO to the 
Board, or until the date the appellate decision is 
promulgated by the Board, whichever comes first. 38 C.F.R. § 
20.1304(a). Further, following the expiration of the period, 
the Board will not accept a request for a personal hearing 
except when the claimant demonstrates on motion that there 
was good cause for the delay. 38 C.F.R. § 20.1304(b).  

The veteran's request for a hearing was clearly received at 
the Board well after the passage of 90 days, subsequent to 
the April 2007 issuance of the last Supplemental Statement of 
the Case. The veteran submitted no information as to good 
cause for the untimely submission, and the motion is 
therefore denied.  See 38 C.F.R. § 20.704(a) (A request 
should be submitted to the RO and not directly to the BVA. 
38 C.F.R. § 20.704(a)). 





FINDINGS OF FACT

1. An unappealed December 1984 rating decision denied service 
connection for a nervous disorder, including PTSD; the 
veteran did not file a notice of disagreement.

2. The evidence associated with the claims file subsequent to 
the December 1984 rating decision reflects a diagnosis of and 
treatment for PTSD, and is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim. 

3. The veteran's psychiatric disorder is not causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1. The December 1984 rating decision denying entitlement to 
service connection for a nervous disorder, including PTSD, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2. Evidence received since the final December 1984 rating 
decision, wherein the RO denied the veteran's claim of 
service connection for a psychiatric disorder, is new and 
material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. § 5103, 5103A, 5104, 5107, 5108 (West 
2002); 38 C.F.R. § 3.104a, 3.156, 3.159, 20.1103 (2006).

3. The criteria for a grant of service connection for a 
psychiatric disorder, including PTSD, have not been met. 38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002). 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Claim

The veteran seeks service connection for a psychiatric 
disorder, including PTSD. This claim was previously 
considered and denied in a December 1984 rating decision. The 
veteran did not appeal the decision. Therefore, the December 
1984 decision represents a final decision. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.

Although the RO determined that the evidence submitted by the 
veteran was not new and material evidence, the Board is 
required to consider de novo whether new and material 
evidence has been received to reopen the claim. The 
submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 
1996). 

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The RO denied reopening the veteran's claim in a September 
2003 rating decision, finding the August 2003 letter of VA 
medical center physician Dr. D.D. "unpersuasive." However, 
the Board finds the letter sufficient to constitute new and 
material evidence under 38 C.F.R. § 3.156(a). 


In finding the statement of Dr. D.D. "unpersuasive," the RO 
weighed the opinion for its probative value in violation of 
Justus v. Principi, 3 Vet. App. 510 (1992). 
Justus specifically held that evidence proffered by the 
appellant to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality.  Justus at 
512; see also Spalding v. Brown, 10 Vet. App. 6, 10 (1997).

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999). If it is determined that new and material evidence 
has been submitted, the claim must be reopened. VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The claim is therefore reopened. 


Duty to Notify and Assist

Having reopened the claim for benefits, the Board is required 
to address the duty to notify and duty to assist imposed by 
38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159. The 
notification obligation in this case was accomplished by way 
of letters to the veteran dated in May 2003 and June and 
October of 2006. The 2006 letters also provided notice of an 
effective date for the award of benefits that will be 
assigned if the benefit sought is granted, as required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the claimant as to what evidence, which 
had previously been found insufficient, is necessary to 
substantiate the element or elements required to establish 
service connection. This notification obligation was 
accomplished by way of letters from the Appeals Management 
Center to the veteran dated in July and October of 2006.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Merits of the Claim
 
The veteran seeks service connection for a psychiatric 
disorder, including PTSD. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Generally, under applicable law, service connection is 
granted if the evidence establishes that coincident with his 
service, the veteran incurred a disease or injury, or had a 
preexisting injury aggravated, in the line of duty of his 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
Service connection may also be granted for certain chronic 
diseases, when such disease is manifested to a compensable 
degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
That an injury or event occurred in service alone is not 
enough. There must be chronic disability resulting from that 
injury or event. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. See Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). It has been held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran's service medical records include an April 1969 
psychiatric examination which found no disqualifying mental 
defects sufficient to warrant disposition from service 
through medical channels, and diagnosed him with an immature 
personality disorder, passive-aggressive type. 





New VA medical records indicate that the veteran has been 
diagnosed with PTSD. A July 2003 intake assessment shows that 
the veteran was referred for elective admission to a PTSD 
program due to his complaints of persistent PTSD symptoms. 
Additionally, the August 2003 letter from Dr. D.D. posited 
that the veteran has been diagnosed with PTSD and treated for 
combat-related chronic PTSD. Dr. D.D. also found the veteran 
to have chronic PTSD symptoms related to service and bipolar 
II disorder. 

However, service connection for PTSD also requires credible 
supporting evidence that the claimed inservice stressful 
events actually occurred. See 38 C.F.R. § 3.304(f). While the 
veteran is diagnosed, remaining is the issue whether there 
exists evidence of an in-service  stressor.  

The medical evidence cannot be used to prove an in-service 
stressor. It has consistently been held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991) 
(Finding the BVA to not be bound to accept the veteran's 
uncorroborated account of his Vietnam experiences or the 
psychiatrist's unsubstantiated opinions that the alleged PTSD 
had its origin to the veteran's time in service.). See also, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The veteran is not shown to have been exposed to a stressor. 
Although the veteran alleged that he served in the infantry 
and received a Combat Infantryman's Badge (CIB), which he 
claimed as evidence of a stressor in August 2001, the 
veteran's service records only relate to the veteran having 
served as a cook and do not contain any evidence of his ever 
having received a CIB. See Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. §§  3.203(a), (c) (1997) (For the 
proposition that records provided by an agency of the U.S. 
Government are highly probative); This finding is consistent 
with the well-recognized reliance placed by VA upon service 
department and NPRC determinations. See also Spencer v. West, 
13 Vet. App. 376, 380, (2000); Sarmiento at 83; Duro at 532 
(For propositions that service department findings are 
binding on VA; and illustrating high probative value of such 
evidence). 

The veteran's account of such an award is inconsistent. The 
veteran later contradicted his claim of having received 
medals in a statement dated in May 2002, in which the veteran 
claimed to have "turned down" medals while in service. The 
veteran also refused to substantiate his assertion of having 
received the CIB when the RO informed the veteran that his 
separation papers did not evidence his having received a 
Combat Infantry Badge and requested a copy of the award from 
the veteran. Although foreign service has been verified, 
there is no credible supporting evidence of the alleged 
stressors. VA outpatient treatment records document the 
present treatment of the veteran's PTSD, but also fail to 
provide any details about any stressors to support 
substantiation efforts. 

The veteran has provided numerous statements of in-service 
stressors. The veteran's claimed stressors range in 
specificity from simply stating that his stress was the act 
of being in Vietnam, being in the vicinity of constant fire 
fights, seeing multiple deaths, delivering food, performing 
duties that included grave registration and dealing with 
casualties, and being taken as a Prisoner of War (POW) for a 
short time, before being rescued by military police.  

Although the veteran may be credible in recounting his 
psychiatric symptoms, the veteran's accounts of his stressors 
are wholly uncorroborated. The veteran never provided time 
frames, locations, or other specific information that would 
allow for the verification of the veteran's claimed 
stressors, despite numerous and repeated requests from the RO 
for specific information, since the veteran's initial claim 
for service connection, including most recently in October 
2006. 

Additionally, the veteran's service records do not indicate 
that the veteran ever performed duties other than as a cook 
or was ever taken as a POW. Therefore, the only account of 
any inservice stressors is the veteran's statements, which 
standing alone cannot establish the occurrence of the 
noncombat stressor. See Dizoglio v. Brown, supra. When the 
veteran's statements are compared to the evidence of record, 
the Board finds the veteran's claims in regards to his combat 
experiences to be incredible. The veteran's claimed stressors 
are wholly uncorroborated, and a presumption of credibility 
would not be appropriate. See 38 U.S.C.A § 1154(b). 

As noted above, the veteran has not fully responded to 
requests for information which must be obtained in order to 
research in-service incidents. The veteran has thus 
foreclosed any further inquiry into his PTSD claim. While VA 
is obligated to assist a claimant in the development of a 
claim, there is no duty for it to prove the claim. If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996). Further, under the VCAA, a 
claimant for VA benefits has the responsibility to present 
and support the claim. 38 U.S.C. § 5107(a).

Apart from the appellant's wholly incredible contentions 
regarding his combat experience, the veteran has failed to 
provide any evidence of a stressor. Without a stressor, a 
grant of service connection for PTSD is not warranted. When 
the weight of the evidence supports a claim or an approximate 
balance between positive and negative evidence regarding a 
material issue, the veteran shall prevail or have the benefit 
of the doubt on that issue. Ashley v. Brown, 6 Vet. App. 52, 
59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. As the 
evidence of record is against the claim, the benefit of the 
doubt rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991). Therefore, service connection for a 
psychiatric disorder, including PTSD, is denied. 





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been submitted; the claim for 
service connection for a psychiatric disorder, including 
PTSD, is reopened. 

Service connection for a psychiatric disorder, including 
PTSD, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


